ACCEPTED
                                       04-15-00008-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
04-15-00008-CV                     1/7/2015 4:13:46 PM
                                         KEITH HOTTLE
                                                CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 01/7/2015 4:13:46 PM
                   KEITH E. HOTTLE
                         Clerk